Citation Nr: 0112179	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability rating in excess of 
30 percent for degenerative joint disease of the right knee. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

4.  Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 (2000) for a period of 
convalescence beyond September 30, 1993, following August 
1993 surgical treatment of the right knee.

5.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.

6.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and special adaptive 
equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to July 1975 and 
from June 1981 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision the RO increased the 
disability rating for the right knee disability to 20 percent 
effective April 1, 1993, assigned a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 from August 
17, 1993, to October 1, 1993, and reduced the rating to 
20 percent effective October 1, 1993.  The veteran expressed 
disagreement with the assignment of the 20 percent rating.  
In a December 1993 rating decision the RO increased the 
rating for the right knee disability to 30 percent effective 
October 1, 1993, and denied entitlement to a total rating 
based on unemployability and entitlement to the temporary 
total rating beyond September 30, 1993.  The veteran 
perfected an appeal of the 30 percent rating assigned for the 
right knee disability, the denial of a total rating based on 
unemployability, and the denial of a temporary total rating 
beyond September 30, 1993.

The veteran also expressed disagreement with the effective 
date assigned for the 30 percent rating for the right knee 
disability, claiming that he was entitled to an effective 
date of April 1, 1993.  In a May 1994 decision the RO 
Decision Review Officer granted an effective date of April 1, 
1993, for the 30 percent rating.  The Board finds, therefore, 
that the issue of entitlement to an earlier effective date 
for the assignment of the 30 percent rating is no longer in 
contention.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).

In a November 1994 rating decision the RO denied entitlement 
to special monthly compensation and assistance in the 
purchase of an automobile or adaptive equipment, to which the 
veteran claimed to be entitled based on the loss of use of 
the right foot.  The RO denied entitlement to service 
connection for a psychiatric disorder, which the veteran 
claimed to have been caused by the right knee disability, in 
a June 1996 rating decision.  He also perfected appeals of 
the November 1994 and June 1996 decisions.

Subsequent to the initiation of the veteran's appeals his 
claims file was transferred to the RO in Portland, Oregon, 
because he currently resides in that area.  This case was 
previously before the Board in April 1998, at which time the 
Board remanded the case to the Portland RO for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.  

2.  The veteran's psychiatric disorder, which was initially 
diagnosed many years after service, is not shown to be 
related to an in-service disease or injury or a service-
connected disorder.

3.  Degenerative joint disease of the right knee is 
manifested by subluxation of the patella, pain, weakness, 
crepitation, and range of motion from zero degrees of 
extension to 60 degrees of flexion.

4.  The veteran has one service-connected disorder rated at 
30 percent disabling and is not shown to be unable to secure 
or follow substantially gainful employment due to the 
service-connected disability.

5.  The surgical treatment performed on August 18, 1993, 
required the use of crutches and precluded regular weight 
bearing through October 31, 1993.

6.  The evidence does not show that no effective function 
remains in the right foot other than that which would be 
equally well-served by an amputation stump with use of a 
suitable prosthetic device.  

7.  The veteran has not suffered the loss or the loss of use 
of the right foot, nor does he have ankylosis of the right 
knee.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor is the disorder proximately due to or 
the result of a service-connected disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. §§ 3.303, 
3.310 (2000).




2.  The criteria for a disability rating in excess of 
30 percent for degenerative joint disease of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 
114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261 (2000).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 
(2000); 38 C.F.R. § 4.16 (2000).

4.  The criteria for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 through 
October 31, 1993, for convalescence following the August 1993 
surgery are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. 
§ 4.30 (2000).

5.  The criteria for entitlement to special monthly 
compensation based on the loss or loss of use of a foot are 
not met.  38 U.S.C.A. §§ 1114(k), 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 
114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. § 3.350(a) 
(2000).

6.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3902, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); 38 C.F.R. § 3.808 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1975 
he experienced subluxation of the patella of the right knee, 
resulting in pain and limited motion.  He was separated from 
service in July 1975 due to "immaturity."  When he re-
enlisted in April 1981, he made no reference to any joint 
complaints.  He underwent a psychiatric evaluation as part of 
his entrance examination, at which time he reported having 
been charged and found not guilty of attempted murder in 
1981, and that he had had difficulty with the drill sergeant 
during his previous enlistment, but that he was then more 
mature.

In conjunction with an evaluation of his fitness for 
submarine duty, he again underwent a psychiatric evaluation 
in November 1981.  The examiner at that time found no 
evidence of a psychiatric impairment.  In May 1982 his 
commanding officer requested another psychiatric evaluation 
due to his complaints of slight depression.  He had stated 
that he wanted to be transferred off the ship because he was 
being persecuted.  It was reported that he had stated that he 
would "get off the ship anyway he could, if not he would 
poison the ship's crew."  He was apparently working in the 
mess.  During the evaluation he stated that members of the 
crew had complained about the food, and he denied making any 
threats to poison anyone.  Psychological testing resulted in 
the conclusion that he demonstrated marked passive-aggressive 
personality features, had difficulty relating to others, had 
expressed hostility towards authority figures, and that he 
could act out in delinquent or anti-social ways.  The 
examiner assessed his problems as a personality disorder, 
mixed type, and recommended that appropriate legal action be 
taken if his threats were found to be real.  He was examined 
again in August 1982 after getting into an altercation with 
another galley worker.  The treating physician then 
attributed his problems to anxiety and a personality 
disorder.

He attempted suicide in November 1982 with an overdose of 
medication, an action he attributed to his desire to get out 
of the Navy.  During a subsequent psychological evaluation he 
reported having received treatment for an anxiety reaction 
from 1980 to 1981.  He stated that he had taken the overdose 
to "get the attention" of his superiors.  The psychologist 
found that he was being manipulative in order to get out of 
the Navy.  On mental status examination his self-esteem was 
inflated, in that he saw himself as special and deserving of 
special treatment.  He displayed a passive-aggressive 
attitude.  The psychologist stated that the veteran had a 
long-standing, duly diagnosed character and behavior disorder 
(a personality disorder, mixed, with passive-aggressive 
features), but that he was not clinically suicidal, and 
recommended that he be separated from service 
administratively due to unsuitability.

Beginning in September 1982 he again complained of recurrent 
dislocation of the right patella.  In November 1982 he 
reported having incurred trauma to the knee nine days earlier 
after having fallen on the ship.  An X-ray study at that time 
revealed a fracture of the medial right patella, and in 
December 1982 a patellar realignment with the removal of 
loose bodies was performed.  A Medical Evaluation Board (MEB) 
placed him on limited stateside duty in January 1983, pending 
further evaluation.  He continued to complain of right knee 
pain.  He apparently underwent an additional MEB, the report 
of which is not of record.  His treating physician stated in 
July 1983 that the veteran was quite upset about the results 
of the MEB, which he was "going to pursue as a civilian."  He 
also stated that the veteran had asked him to determine that 
he would probably have moderately severe symptoms in the 
future, and that he could require a patellectomy.

In conjunction with his initial claim for service connection, 
the RO provided the veteran a VA orthopedic examination in 
December 1985.  At that time he reported experiencing daily 
subluxation of the right patella with pain.  He stated that 
since the patella fracture in November 1982 he had walked 
with a cane, but that he could walk for 25 minutes.  He 
occasionally took medication for pain.  Examination revealed 
range of motion from zero to 120 degrees, crepitance, no 
instability, and muscle strength of 5/5.  Although the 
radiologist interpreted an X-ray study as showing no 
abnormalities, the orthopedist found evidence of mild 
degenerative joint disease in the knee.

In a January 1986 rating decision the RO granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent rating for the disorder.

In April 1993 the veteran requested an increased rating, 
based on increasing pain in the knee.  His claim was 
initially denied in July 1993 because he failed to submit 
evidence of current disability.  He responded by stating that 
he had been seen for his knee complaints at the Wadsworth VA 
medical center (MC), and demanded that those records be 
obtained in support of his claim.  He also alleged that the 
Wadsworth VAMC had willfully refused to treat him for the 
previous eight years, and he then sought treatment from the 
VAMC in Sepulveda.  He stated that the VAMC in Sepulveda had 
provided him with a wheelchair, a walker, and Class III 
narcotics due to right knee pain in June 1993.  He also 
stated that an orthopedist had determined in July 1993 that 
he was unable to ambulate due to the right knee problems, and 
that a surgical conference in July 1993 had resulted in the 
decision to re-attach ligaments to the patella.  He asserted 
that he had been subjected to "willful malpractice" by the 
United States government, apparently in reference to the in-
service surgery and the treatment he had received at 
Wadsworth.

Since July 1993 the veteran has written numerous letters and 
made numerous telephone calls to the director of the ROs in 
Los Angeles and Portland, the VAMCs, the Under Secretary for 
Benefits, the Director of the Compensation and Pension 
Service, the VA Secretary, the President, and his 
Congressional representatives.  He has demanded that he 
receive special treatment in resolving his medical complaints 
as well as his various claims with VA, and threatened 
numerous lawsuits if his letters were not responded to within 
time frames he established.  He has repeatedly asserted that 
the Navy and VA have been willfully negligent in treating his 
knee, that all VA physicians are incompetent, and that all VA 
employees are lazy, stupid, and illiterate.

Treatment records from the Wadsworth VAMC indicate that in 
April 1993 the veteran complained of having severe right knee 
pain since the injury in 1982.  He stated that he was unable 
to support his weight on the right leg, and that he had 
fallen a number of times.  The pain was constant, but worse 
with activity.  Examination showed range of motion from zero 
to 120 degrees, crepitance, and lateral subluxation of the 
patella, but no instability.  The orthopedist recommended 
physical therapy and a patella stabilization brace.

The records from the Sepulveda VAMC show that in June 1993 
the veteran complained of severe anterior right knee pain for 
the previous six months.  He had used high doses of various 
medications and a patellar brace without relief.  The 
physician noted that he was seeking compensation for the 
right knee, but had refused surgical treatment.  He appeared 
for treatment in a wheelchair, but was able to move from the 
chair to the examining table.  He was then referred to the 
Prosthetics Clinic to get a wheelchair and to the Pain Clinic 
for evaluation.  

On follow-up examination two weeks later, he reported good 
relief with the pain medication he had been provided, which 
enabled him to sleep six to eight hours a night.  He stated 
that he was unable to walk more than 20 steps without his 
knee going out, and he used a cane and a wheelchair.  He was 
then given additional medication pending an orthopedic 
evaluation.  Later in June 1993 he reported that the right 
knee pain caused a limitation in his ability to ambulate, and 
he requested a walker for home use.  The Prosthetics Clinic 
provided him a walker in June 1993.

Examination by the orthopedist in July 1993 revealed 
voluntary subluxation of the patella laterally, positive 
patella inhibition test, no laxity, range of motion from zero 
to 125 degrees with pain, and right thigh girth of 
50 centimeters, in comparison to 54 centimeters on the left.  
An X-ray study then showed medial and lateral osteophytes, 
subchondral sclerosis, patellofemoral osteoarthritis, and 
lateral subluxation of the patella.  His complaints were 
assessed as a vastus medialis oblique deficiency.

An orthopedic conference was conducted in July 1993 to assess 
his complaints of severe anterior right knee pain and 
patellar subluxation.  At that time he reported that the pain 
was so severe that he had been, essentially, wheelchair bound 
and unable to work for the previous six months.  He had taken 
high doses of ibuprofen and Tylenol with codeine without 
relief.  He had also undergone physical therapy and used a 
patellar stabilization brace, without benefit.  On physical 
examination the orthopedists noted that the veteran was in 
moderate distress secondary to knee pain, and that he was 
unable to walk due to knee pain and was using a wheelchair. 
There was no excessive warmth, erythema, or joint effusion 
present.  The examiner noted a palpable defect over the 
medial patellar retinaculum and a deficiency of the vastus 
medialis oblique musculature.  The veteran was able to 
subluxate the patella without difficulty, which caused 
significant discomfort.  The range of motion of the knee was 
from full extension to 120 degrees of flexion, with four 
centimeters of atrophy.  There was no instability and the 
Lachman's and McMurray's tests were negative.

An X-ray study showed a partial patellectomy of the 
superomedial portion of the patella, some degree of patellar 
subluxation, degenerative changes over the medial facets of 
the patella, and moderate degenerative changes on the femoral 
and tibial condyles, with osteophytes present.  The findings 
were assessed as chronic patellar instability, with pain, 
status post partial patellectomy.  The orthopedists 
determined that the symptoms were caused by a medial 
retinacular defect and deficiency of the vastus medialis 
oblique muscle on the right and moderately severe 
degenerative changes.  Surgery was recommended to correct the 
defects.  The orthopedists thoroughly explained to the 
veteran that the surgical treatment would result in, at most, 
50 percent pain relief, in that subluxation of the patella 
could be corrected.  Complete pain relief would not result 
due to the underlying degenerative changes throughout the 
knee.

In an August 1993 statement the veteran stated that he was 
unable to stand, walk, sleep, or work at any employment due 
to right knee pain.  He also stated that his orthopedic 
surgeon was "not optimistic" about him receiving any relief 
from the chronic knee pain as the result of scheduled 
surgery, but that the surgery should prevent acute knee pain 
due to the patella subluxating.  In his August 1993 claim for 
a total rating based on unemployability he stated that he had 
last worked in February 1993 due to his disability, that he 
had completed two years of college, and that he had 
additional training in computer programming.

An August 1993 hospital summary shows that the veteran was 
admitted on August 17, and that he underwent right knee 
medial retinacular reconstruction on August 18 to correct 
patellar subluxation.  The surgery was performed as an 
arthroscopy.  He tolerated the procedure well, and there were 
no complications resulting from the surgery.  An annotation 
in his medication chart shows that he was denied morphine 
sulfate following the surgery, to which he objected, and the 
drug was given under protest.  For the two days following the 
surgery he received physical therapy, and on discharge from 
the hospital he was ambulatory with his knee in a brace at 
20 degrees of flexion to allow touch-down weight bearing but 
to keep tension off the repaired tendon.  He was given 
crutches and medication for pain, and was to return to the 
orthopedic clinic in 10 days.

He was examined a week following the surgery, at which time 
he was told to continue using the brace until six weeks 
following the surgery, and to be touch-down weight bearing on 
the right leg.

The veteran submitted a "Statement of Patient's Treatment" 
that was completed by a VA medical records technician in the 
Medical Information Section in September 1993.  The form 
indicates that on August 18, 1993, he underwent right knee 
arthroscopy with medial retinacular reconstruction, and that 
his estimated return to work date was December 5, 1993.  He 
also stated that he had "been advised" that he could not 
return to work until December 5, 1993.  He asked that his 
temporary total rating be extended to that date.  

The treatment records indicate that in September 1993, 
20 days following the surgery, the veteran reported an 
increase in knee pain following the surgery.  He asked for 
additional pain medication (he had been taking Tylenol #3 
since the surgery), and wheelchair access for his home and 
shower and a left accelerator pedal for his car.  He appeared 
very angry and demanding, and was given additional 
medication.  He was also given a referral to occupational and 
physical therapy.

The veteran was seen later in September 1993, at which time 
the orthopedist noted that the veteran had been touch-down 
weight bearing on the right leg with a hinged knee brace 
fixed at 20 degrees of flexion following the surgery.  He was 
also known to have a problem due to narcotics use and chronic 
knee pain syndrome.  On examination the passive range of 
motion of the knee was from zero to 90 degrees, with 
quadriceps atrophy.  The orthopedist determined that the 
veteran should unlock the knee brace, and that he needed 
physical therapy to increase his range of motion and 
quadriceps strength.  The orthopedist prescribed Motrin to 
control pain and again referred the veteran for physical 
therapy.

A VA treatment record dated September 30, 1993, indicates 
that the veteran complained of worsening right knee pain 
following the August 1993 surgery.  The medication he had 
been given, including non-steroidal anti-inflammatories and 
Tylenol #3, had not alleviated any of his symptoms.  He had 
also tried psychotherapy, pain therapy, ultrasound, 
whirlpool, acupuncture, and hypnosis, without relief.  The 
treating physician assessed his complaints as chronic pain 
syndrome of the right knee secondary to knee surgery, and 
provided a two-week supply of Tylox.  She noted that the 
veteran had an orthopedic appointment scheduled in two weeks, 
and provided a referral to the Prosthetics Clinic for 
unspecified assistance.

In the September 1993 rating decision the RO increased the 
rating for the right knee disability from 10 to 20 percent 
effective October 1, 1993, following the assignment of a 
temporary total rating through September 30, 1993.

During an October 1993 VA orthopedic examination the veteran 
reported having chronic knee pain following the November 1982 
injury.  He stated that he had been able to work as a 
security guard until February 1993, at which time the pain 
became so severe that he was no longer able to bear weight on 
the right leg.  He stated that VA had provided him with a 
wheelchair, which he had been using since June 1993.  The 
orthopedist reviewed the report of the August 1993 
arthroscopy, which showed grade II to grade III 
chondromalacia involving the medial patellar facet, as well 
as a two centimeter squared area of cartilage fibrillation.  
The remainder of the joint was normal.

The orthopedist noted that the veteran was "chagrined" to 
find out that the resident staff from the Wadsworth VAMC, 
with whom he had had a "falling out," had followed him to the 
Sepulveda VAMC.  The veteran indicated that this had lead to 
additional problems in obtaining care.  He was receiving 
Oxychodone for the relief of pain, and reported having been 
told that he needed additional treatment for the control of 
chronic pain.

On physical examination the veteran refused to walk without a 
walker, and he arrived for the examination in a wheelchair.  
He was able to take a few steps by using his wheelchair as a 
walker, but refused to put any weight on the right foot.  He 
was also wearing a hinged right knee brace.  The orthopedist 
found that the patella was stable, but was tender on 
attempted movement.  The passive range of motion of the knee 
was from zero to 65 degrees, but when the orthopedist pointed 
out to the veteran that he was able to flex the knee to 
90 degrees when sitting in the wheelchair, the veteran was 
then able to flex the knee to 110 degrees.  For comparison, 
the range of motion of the left knee was from zero to 
135 degrees.  The orthopedist found moderate warmth in the 
anterior of the right knee.  The right thigh circumference 
was 48 centimeters, compared to 51 centimeters on the left, 
and the circumference of the right calf was 38 centimeters, 
compared to 41 centimeters on the left.  The circumferences 
of the knees were equal at 41 centimeters.  There was marked 
tenderness on palpation of the lateral femoral condyle, which 
appeared to be somewhat irregular.  The orthopedist found no 
evidence of distal skin changes that could be indicative of 
reflex sympathetic dystrophy.

An X-ray study showed squaring off of the medial facet of the 
patella and patellofemoral osteoarthritis, with narrowing of 
the patellofemoral joint space.  There was also subchondral 
irregularity involving both the femoral condyle and the 
patella, and squaring off of the medial, femoral, and tibial 
condyles, although the joint spaces were well maintained.  
The orthopedist provided diagnoses of patellofemoral 
osteoarthritis, right knee, with inflammatory response, to 
rule out low grade infection; and inappropriate pain 
syndrome, not typical for reflex sympathetic dystrophy.

Based on the results of the October 1993 examination, the RO 
increased the rating for the right knee disability from 20 to 
30 percent.  The increased rating was based on limited motion 
and the complaints of pain.

The VA treatment records show that in November 1993 the 
veteran was frustrated and angry with the care he had 
received, and that he became threatening and verbally 
abusive.  He demanded that the orthopedist complete his 
disability forms.  He complained of constant, debilitating 
pain of years in duration.  He stated that he had not been 
able to undergo physical therapy due to the pain, and that he 
had tried multiple therapies without relief.

On examination the range of motion of the right knee was from 
five to 100 degrees, with pain.  There was no evidence of 
instability.  The veteran cringed and reported pain with the 
lightest touch on the lateral knee.  There was grade I medial 
patellar subluxation, grade III lateral subluxation, and 
evidence of right quadriceps atrophy.  An X-ray study showed 
mild spurs on the right knee, but no other abnormalities.

The orthopedist found that due to the veteran's belligerent 
and childish behavior, threats, and sometimes inappropriate 
pain response, the reasons for his knee pain were difficult 
to determine.  He stated that secondary gain and personality 
problems, as well as patella subluxation, should be 
considered.  The orthopedist noted that the veteran had 
copies of all his medical records, that he had litigation 
pending, and that he was intent on getting his disability 
papers completed.  He also noted that the veteran had a 
history of non-compliance with treatment, in that he had 
stopped using the brace he was given post-operatively.  He 
recommended that the veteran be evaluated by the Pain Clinic 
in order to determine any other causes of his pain and to 
undergo physical therapy to strengthen the vastus medialis 
oblique and hamstrings.  If the veteran did not cooperate 
with these recommendations, he suggested that secondary gain 
be investigated.  He stated that he was granting the veteran 
short-term disability in order to get the veteran to try some 
or all of the recommended therapies.

The referral to the Pain Clinic to rule out reflex 
sympathetic dystrophy in November 1993 indicates that his 
complaints of pain were out of proportion to the known 
pathology.  In the Pain Clinic he reported that the pain 
started in the lateral aspect of the knee and radiated to the 
anterior thigh and back of the calf.  He described the pain 
as aching and throbbing, similar to a headache but with a 
burning sensation.  The pain was worse with cold.  The pain 
was constant, but increased with activity.  He denied any 
weakness or decrease in sensation.

On examination the range of motion of the right knee was from 
zero to 90 degrees, motor strength was 5/5, and sensation was 
intact.  The physician determined that the veteran did not 
have symptoms consistent with reflex sympathetic dystrophy, 
or other pain of neurogenic origin.  He recommended that the 
veteran utilize a transcutaneous electrical nerve stimulator 
(TENS) unit and Zostrix cream.

In his December 1993 notice of disagreement the veteran 
contended that he had lost the use of his right leg due to VA 
treatment and neglect, and that he was entitled to a 
60 percent rating for the right knee disability.  He also 
contended that he had been confined to a wheelchair by the 
VAMC since June 1993, that his right leg had been encased in 
a fixed brace since August 1993, and that his doctors had 
certified that he had been unable to work since the August 
1993 surgery.

He asserted that the October 1993 examination report was 
erroneous, in that he had not refused to bear weight on his 
right leg; he stated that he was not able to bear weight on 
the leg.  He reiterated having been given a wheelchair due to 
knee pain.  He also stated that the recorded range of motion 
was achieved by the doctor forcing his knee, which caused 
great pain.  He further stated that the hinged knee brace he 
had been wearing to the examination was fixed at 60 degrees, 
and that his patella continued to subluxate, which caused 
considerable pain.  He asserted that his right knee had been 
immobilized since the August surgery, and that the wheelchair 
and walker had been issued as medical necessities by the 
VAMC.  He accused the October 1993 examiner of being biased 
and deliberately lying, and asked that action be taken 
against him.  He asked that he be given an additional 
examination by an objective physician.

The medical records show that an orthopedic conference was 
conducted in December 1993 in order to assess the veteran's 
condition and possible treatment.  The orthopedists noted 
that prior to the August 1993 surgery, the veteran had been 
wheelchair-bound for the previous six months.  He complained 
of worsening knee pain following the surgery.  He did not 
receive physical therapy post-operatively, and had been non-
compliant with the use of a knee brace.  His brace had been 
locked at 60 degrees and the pain decreased when his knee was 
immobile.  He had also been on high doses of narcotics for 
pain relief, but had received no medication for the previous 
two months.  He had been evaluated in the Pain Clinic and 
given a TENS unit and de-sensitizing cream.  He had last 
worked in February 1993 as a computer programmer.

He appeared for the examination in a wheelchair and a hinged 
knee brace locked at 60 degrees.  There was marked atrophy of 
the right thigh and the vastus medialis oblique muscle.  The 
orthopedist noted that the skin was well tanned throughout 
the lower extremity.  There was tenderness to palpation over 
the lateral retinaculum and lateral facet and with lateral 
subluxation of the patella.  The glide of the right patella 
was similar to that on the left.  The active range of motion 
was from zero degrees of extension to 100 degrees of flexion.  
He was able to extend the knee against gravity, but 
complained of any further resistance.  There was mild 
crepitation with active range of motion.  The orthopedist 
noted that the veteran had received an injection in the knee 
the previous week, which resulted in a 30-50 percent relief 
of subjective pain.  An X-ray study showed a large spur on 
the lateral border of the patella, but no tilt or subluxation 
of the patella.  The medial and lateral compartments appeared 
normal.

The orthopedists found that at least 50 percent of the 
veteran's perceived pain was psychogenic, to which the 
veteran admitted.  They also found that there was an organic 
cause for pain, including chondromalacia.  He also had 
patella tracking problems, primarily due to absence of vastus 
medialis oblique function.  It was apparent to all the 
orthopedists that no surgical procedure could relieve the 
veteran of the knee pain, including arthrodesis and above-
the-knee amputation.  They determined that the organic 
portion of the veteran's pain should be addressed by physical 
therapy, and that electromyography (EMG) was needed to 
evaluate the function of the vastus medialis oblique.  They 
recommended a psychiatric evaluation to assess the non-
organic cause of his pain.  They also stated that he should 
demonstrate a willingness to work diligently with Physical 
Therapy to improve his knee pain and function, and that only 
with the desire to improve would any further surgery be 
contemplated, assuming that it was necessary.

The veteran was given another wheelchair in January 1994.  An 
EMG was also performed in January 1994, which revealed no 
evidence of denervation of the right vastus medialis oblique 
muscle.

During a February 1994 hearing the veteran testified that the 
August 1993 surgery had actually increased the right knee 
pain and decreased his mobility, and that he had not been 
given any hope of improving his symptoms.  He asserted that 
the temporary total rating should extend to December 30, 
1993.  He stated that he was confined to the wheelchair in 
August 1993, and that he had been in the chair ever since.  
He claimed to have lost the use of his entire right leg 
because it was in a fixed brace that prevented him from 
moving the leg.  Although the brace was hinged, the hinge was 
fixed at a 60 degree angle.  He stated that flexing the knee 
beyond 60 degrees caused great pain.  He also stated that his 
physicians had not told him when it could be removed.  

He testified that he had asked his physicians to fuse the 
right knee, and that they had responded by asking him to 
undergo a psychiatric evaluation and physical therapy.  He 
stated that he had not had any physical therapy since the 
surgery because the Chief of Rehabilitative Medicine had told 
him that physical therapy would not be beneficial in his 
case.  He stated that the knee pain prevented him from doing 
the recommended exercises.  He also stated that he had been 
taken off all pain medication because it was not effective.

He stated that he was unable to work due to the right knee 
symptoms because he could only sleep four hours a night, he 
had reduced mental capacity, and he had decreased social 
interaction skills.  He was last employed in February 1993 as 
a security guard and had interviewed for other jobs, but was 
not hired because he appeared for the interviews in a 
wheelchair.

VA treatment records indicate that in February 1994 the 
veteran requested additional surgery to alleviate the right 
knee pain, including a knee fusion.  His complaints were 
attributed to patellofemoral arthritis, neuropathic pain 
syndrome, and/or patellar instability.  At that time Elavil 
was prescribed for pain control.

He also underwent a psychiatric evaluation in February 1994.  
The psychiatrist noted that the veteran was reluctant to 
undergo the evaluation on the basis that it might be used 
against him in resolving his orthopedic problem, but agreed 
to the assessment.  He reported that the August 1993 surgery 
had made his knee pain worse, and that he had made numerous 
attempts to obtain what he thought to be proper treatment for 
his knee, but that his physicians were not responsive.  He 
had become increasingly depressed and angry over his 
perceived lack of adequate medical care.  He admitted being 
"fixated" on his medical care, but explained his actions as 
"standing up" for his rights as a VA patient.  As the result 
of the evaluation the psychiatrist provided a diagnosis of an 
adjustment disorder with depressed mood.  The psychiatrist 
also stated that the limited evaluation was not sufficient to 
assess any personality disorder.

The veteran underwent a physical therapy evaluation in March 
1994, during which the therapist noted that the veteran was 
not ambulating and used a wheelchair.  He was offered a 
physical therapy program, but the therapist stated that the 
veteran appeared to be resigned to using the wheelchair.  VA 
also provided him with an adjustable hinged knee brace in 
March 1994.

During a March 1994 VA examination the examiner noted that 
the veteran had his right leg in a brace and that he used a 
wheelchair for mobility.  Although the brace was hinged, it 
was fixed at 60 degrees of flexion.  He complained of right 
knee pain on weight-bearing, extension, flexion, and changes 
in barometric pressure.  He was unable to sleep more than 
three or four hours a day due to knee pain, but swimming 
relieved the pain.

Examination revealed marked atrophy of the distal quadriceps, 
the vastus medialis, and the vastus lateral muscles.  The 
examiner described exquisite tenderness on examination of the 
lateral femoral epicondyle and the lateral tibial condyle, 
making the entire examination difficult.  The range of motion 
of the knee was extension of minus five degrees to extension 
of 65 degrees, compared to five to 125 degrees on the left.  
An X-ray study was interpreted as showing mild osteoarthritis 
in the knee.

The treatment records indicate that in March 1994 the veteran 
reported that the only pain relief he experienced was from 
vigorous upper body exercise, primarily swimming.  He had 
been given Elavil to relieve pain, which was not successful, 
although he had taken a limited dose.  Apparently based on 
the veteran's request, the physician requested the 
Prosthetics Clinic to provide him a left accelerator pedal 
for his car and a wheel chair ramp for his home.  The 
physician based the request on the veteran's inability to 
flex or extend the right knee due to the knee brace.

In a March 1994 letter the VA rehabilitation physician 
informed the veteran that the purpose of physical therapy was 
to increase muscle strength in the hip and knee and increase 
the range of motion of the knee.  She stated that the 
physical therapy, together with the use of an orthotic 
device, might enable him to ambulate more than he was then 
doing.  She also stated that there was no guarantee that the 
recommended therapy would decrease his level of pain.  She 
recommended that he be re-evaluated for physical therapy, but 
that it could be discontinued if he did not receive any 
benefit from the therapy.

The records also indicate that a magnetic resonance image 
(MRI) of the right knee in May 1994 disclosed a possible 
oblique tear in the posterior horn of the lateral meniscus, 
an old chip fracture of the superior aspect of the patella, 
mild chondromalacia patella, minimal knee effusion, and 
degenerative changes in the knee joint.  The veteran was 
provided another walker in April 1994, and the Prosthetics 
Clinic gave him a knee sleeve brace in September 1994 due to 
the meniscal tear.  

In a May 1994 statement the veteran reported that a left foot 
accelerator pedal for his automobile had been ordered by his 
physicians and refused by the Prosthetics Clinic on three 
different occasions because the determination had not been 
made that he was entitled to such assistance.

In a May 1994 letter the director of the Sepulveda VAMC 
informed the veteran that the orthopedic surgeons at that 
facility had determined that his complaints of pain in the 
right knee could not be alleviated by further surgery.  The 
treatment recommendations included physical therapy, 
medication, acupuncture, psychotherapy, biofeedback, and TENS 
treatment, all of which had been tried and found unsuccessful 
or been rejected by the veteran.  He had been advised to bear 
weight on the right leg and to continue ambulation with 
supportive bracing or a walker, and to undergo physical 
therapy.  She stated that a wheelchair had been provided to 
the veteran to accommodate his request, but that it was 
recommended that the wheelchair only be used as a temporary 
measure.  The veteran had been told this by his treatment 
providers on numerous occasions, including the affect on 
mobility of long-term wheelchair use.

An attachment to that letter indicates that a lightweight 
wheelchair had been issued to the veteran as a short-term 
recommendation, and that another model had been denied due to 
his degree of disability and level of functioning.  He was 
able to ambulate with a walker.  In order to be eligible for 
a left foot accelerator he must be found to have lost the use 
of his lower extremity, which determination had to be made by 
the RO.  The veteran had requested that a number of surgical 
procedures be performed, all of which were found to be 
inappropriate.  The veteran had requested that his knee be 
fused at 60 degrees of flexion, which would eliminate the 
entire functioning of the lower extremity, in that he would 
not be able to stand or walk.  The director stated that the 
recommended position for fusion was between five and zero 
degrees of flexion, or nearly full extension.  An 
arthroplasty was not recommended due to his young age.  A 
total patellectomy was not recommended because he was non-
ambulatory and non-compliant with therapy.  The director 
noted that the veteran had undergone two surgical procedures 
on his right knee to relieve his symptoms, to which he 
responded by resorting to a wheelchair and wearing a brace 
with the knee fixed at 60 degrees, which she described as a 
non-functional position.

The veteran submitted "Statements of Patient's Treatment" 
completed by a medical records technician in July 1994 and 
September 1994 indicating that his return to work date was 
October 7, 1994, and December 26, 1994, respectively.  
Treatment records dated in July and September 1994 and 
undated show that the veteran's physician "renewed" his 
disability status for an additional three months.  In 
December 1994 the medical records technician certified that 
he would not be able to return to work until March 19, 1995.

The RO provided the veteran another orthopedic examination in 
August 1994, which was conducted by Drs. Anzel and Sacks, the 
Chief and Assistant Chief Orthopedic Surgeons at the VAMC in 
Long Beach, apparently because the veteran had asserted that 
none of the orthopedic surgeons at Wadsworth or Sepulveda 
were capable of performing an examination.  The orthopedists 
reviewed the claims file and referenced the history of the 
right knee disorder documented in the file.  During the 
examination the veteran reported that following the August 
1993 surgery he continued to experience subluxation of the 
patella, with pain, and that he had been given a knee brace.  
He fixed the hinge at 60 degrees of flexion because he was 
most comfortable with that angle and it prevented the patella 
from subluxating.  He was unable to walk with the knee flexed 
at 60 degrees and used a wheelchair or walker for mobility.  
He claimed to have lost the use of his right leg, and 
reported that he was seeking increased compensation for the 
right knee disability.  He complained of a pounding pain 
under the kneecap that occurred with each heartbeat.

On examination the orthopedists noted that he was suntanned 
and appeared to be well built.  With removal of the brace the 
right knee was slightly warmer than the left.  Passive 
flexion could be achieved to 50 degrees, when the veteran 
became apprehensive due to lateral subluxation of the 
patella.  Extension of the knee was full.  He was able to 
voluntarily subluxate the patella laterally by flexing the 
knee.  There was some crepitance of the patella and the knee 
joint, but no effusion.  Lateral and cruciate ligaments 
appeared to be intact, although the examination was difficult 
to accomplish.  The orthopedists requested additional X-rays, 
after which a recommendation would be made regarding the 
feasibility of a total right knee arthroplasty.  The X-rays 
showed what the orthopedists described as mild degenerative 
joint disease.  They determined that fusion of the knee at 
60 degrees was not advisable, but that the veteran was to 
report back if he wanted a total knee replacement.  The 
veteran stated that he had chosen to wait until he was 
eligible for Medicare so that he could have the surgery 
performed by a private physician.

A treatment note dated later in August 1994 indicates that 
the veteran had consulted with Dr. Anzel regarding a total 
knee replacement versus fusion of the knee at 60 degrees.  
The veteran told the physician that he would wait until he 
had coverage under MediCal and seek medical treatment 
elsewhere.  He was unhappy with VA due to the wait for 
treatment, lost records, and their refusal to operate per his 
specifications.

The veteran subsequently found fault with the report of the 
August 1994 examination, and asserted that it was factually 
inaccurate.  He demanded that certain corrections be made to 
the report, or that it be expunged from his file.  The 
orthopedists then amended the report to show that the hinged 
brace had been fixed at 60 degrees elsewhere, and that the 
veteran did not walk due to acute pain.

In a September 1994 statement the veteran asserted that he 
was medically required to wear a brace on his right leg that 
immobilized the knee, that he had been medically ordered to 
use a wheelchair, and that he had been awarded disability 
benefits due to his right knee symptoms by the Social 
Security Administration (SSA).  He also stated that his 
physician, who had been assigned by edict of the VAMC 
director, would continue to certify that he was totally 
disabled until his knee was surgically corrected, and that 
the orthopedic surgeons had told him that the problem was not 
surgically correctable.

The RO obtained from the SSA the records pertinent to the 
veteran's claim for disability benefits as well as the 
medical records relied upon concerning that claim.  The 
documents in the SSA file indicate that in May 1994 the SSA 
determined that the veteran became disabled in January 1993 
due to degenerative joint disease of the right knee.  The 
evidence relied upon included the veteran's VA treatment 
records and an August 1993 orthopedic evaluation.  During the 
evaluation the veteran reported having been wheelchair-bound 
for the previous six months due to a sharp and throbbing pain 
in the right knee that was aggravated by any type of 
activity.  On examination he was able to walk with a cane in 
his right hand and a stiff right knee.  The range of motion 
of the right knee was from zero degrees of extension to 
115 degrees of flexion, with the normal range of motion being 
from zero to 135 degrees.  There was moderate tenderness and 
pain with the range of motion, mild crepitance, and moderate 
muscle wasting.  The patella subluxated laterally, but there 
was no instability in the knee.  Motor strength on flexion 
was 5/5, and 3/5 on extension.  An X-ray study showed the 
prior surgery and degenerative changes in the patellofemoral 
joint, but no other abnormalities.  The orthopedist found 
that for three to six months following the surgery scheduled 
for the next week the veteran would be limited to sedentary 
employment, and that he would have to then be re-evaluated.

The SSA records also included the report of a March 1994 
consultative examination, during which the veteran reported 
being confined to a wheelchair due to constant pain in the 
right knee.  The pain became more severe if he attempted to 
bear weight on the right leg or bent the knee.  In assessing 
his station and gait the physician noted that the veteran was 
wheelchair-bound, but that he was able to sit on the 
examining table with his legs outstretched and touch his 
toes.  The range of motion of the right knee was from zero 
degrees of extension to 80 degrees of flexion, with pain.  
There was two centimeters of atrophy of the right thigh and 
three centimeters of atrophy of the right calf.  Motor 
strength was 5/5 in both lower extremities, and sensation was 
normal.  Patellar and Achilles reflexes were 2+ and equal.

In his assessment of the disability the physician indicated 
that the veteran continued to have a throbbing pain in the 
right knee that was worse with weight bearing and bending the 
knee.  He was confined to a wheelchair and wore a knee brace 
fixed at 60 degrees.  He reported that he could not walk.  
The physician found that his impairment-related physical 
limitations included occasionally lifting 10 pounds and 
frequently lifting less than 10 pounds.  Standing or walking 
was virtually impossible, according to the veteran's 
statement.  In a May 1994 decision the SSA determined that 
the veteran had been disabled since January 15, 1993, due to 
degenerative joint disease.

In one of his numerous letters to the Undersecretary for 
Benefits, the veteran stated in September 1994 that he had 
been told by an attorney that VA always eventually paid the 
benefits being sought, because it was cheaper to pay the 
benefits than to argue the case in court.  He asserted that 
VA was statutorily obligated to pay the benefits he was 
seeking.

The documents in the claims file indicate that in a May 1995 
letter to the veteran the VAMC director addressed his 
concerns regarding the benefits of physical therapy.  She 
stated that he had been previously informed on many occasions 
that physical therapy was the recommended form of treatment 
for strengthening his knee, which would "ultimately focus on 
pain reduction and maximizing or maintaining function."  She 
also stated that the veteran had chosen not to participate in 
the treatments, and referenced his previous correspondence in 
which he referred to being tortured and not being able to 
"endure the agony of these exercises."  In a March 1994 
meeting involving the veteran and the Chiefs of Orthopedics 
and Rehabilitation Medicine the physicians explained to the 
veteran that no orthopedic surgery could correct the knee 
damage or stop the pain, and that physical therapy was the 
treatment of choice.  She also referenced her May 1994 letter 
to the veteran regarding his treatment options.

In May 1995 the RO adjudicator informed the veteran that, 
according to the medical evidence in the claims file, he was 
not required to keep the right knee brace fixed at 
60 degrees, which was his basis for claiming that he was 
totally disabled and had lost the use of the right leg.  The 
veteran asserted that the records should show that his 
physicians had required him to wear the brace fixed at 
60 degrees.  He also agreed to provide a copy of the 
referenced medical record.  The veteran then provided a copy 
of the September 30, 1993, VA treatment record, which had 
been altered to show "Fix brace @ 60°."  When the RO 
adjudicator informed him that a previous copy of that 
treatment record, which was already in the claims file, did 
not include any reference to the brace, he was unable to 
explain the discrepancy.  The RO subsequently obtained 
another copy of the treatment record from the VAMC, which was 
made from the original and included no annotation pertaining 
to the knee brace.

The veteran later requested that all previous medical 
examinations be purged from his claims file, and that he be 
provided an examination by an objective third party.  He also 
asserted that he was entitled to a 60 percent rating for the 
right knee on the basis that having the brace fixed at 
60 degrees constituted ankylosis of the knee in that 
position.  His request to purge the prior examinations was 
denied, but the RO afforded him another examination by an 
orthopedist who had not previously seen him.  

During the October 1995 examination the veteran again 
reported having severe pain in the right knee that prevented 
him from ambulating.  He still wore the brace fixed at 
60 degrees and was receiving Oxychodone for pain relief.  The 
orthopedist's objective findings included an inappropriate 
affect; pain to light touch over the knee; passive range of 
motion from zero to 110 degrees, with severe pain; no 
ligament laxity; lateral joint line tenderness; and positive 
Waddell's sign.  The veteran was resistant to motor testing.  
There was no evidence of swelling, deformity, or any 
instability.  The orthopedist found that the veteran's 
complaints of pain were out of proportion to the pathology.  
Diagnostic and clinical test results included a healed 
patellar fracture and minimal degenerative changes.  The 
examiner provided diagnoses of non-organic findings, a 
psychological overlay, and a probable meniscal tear that did 
not explain the veteran's inability to ambulate.

The RO found that the October 1995 examination was not 
adequate for rating purposes because the orthopedist had not 
answered all of the required questions, and another 
examination was conducted in January 1996.  The orthopedist 
at that time, apparently based on a review of the medical 
records, found that the veteran had not complied with 
physical therapy following the August 1993 surgery, which had 
resulted in his failure to return to ambulation.  Examination 
showed range of motion from zero to 140 degrees.  The patella 
tracked well to 50 degrees, but laterally subluxated at 
50 degrees.  The veteran would not cooperate with examination 
of the ligaments.  An X-ray study showed what the orthopedist 
characterized as small osteophytes.  He counseled the veteran 
regarding the benefits of physical therapy and additional 
corrective surgery, both of which the veteran refused.  The 
orthopedist also found that the healed patellar fracture did 
not render the veteran unemployable, and that no disability 
resulted from the knee disorder.  On receipt of a copy of the 
January 1996 examination report, the veteran demanded that it 
be purged from his file.

The veteran moved from California to Oregon in 1996, when he 
began receiving medical care from the VAMCs in Portland and 
Roseburg, Oregon, and the outpatient clinic at White City, 
Oregon.  In April 1996 he informed his new treating physician 
that he had been taking Oxychodone every four hours for the 
previous three years for pain control, and the physician 
instructed him that he could only take the medication at 
bedtime.

A May 1996 VA treatment record from the Prosthetics Clinic 
indicates that the veteran requested that a new brace be 
issued for his right knee.  He reported having worn a right 
knee brace fixed at 60 degrees until six months previously, 
when the brace broke and he threw it away.  He stated that he 
continued to use a walker when ambulating indoors, and a 
wheelchair outdoors.  He became hostile when asked why he was 
using the wheelchair.  The physician was unable to 
satisfactorily complete a physical examination due to 
complaints of pain.  The physician declined to issue a brace 
pending a new orthopedic evaluation scheduled for the next 
month.

The RO provided the veteran an additional orthopedic 
examination in May 1996.  During that examination he reported 
that the knee brace was broken, but that he hoped to have it 
repaired.  He was able to ambulate for 10 steps with the use 
of a walker, and continued to use the wheelchair.  He 
complained of pain, giving way, and dislocation of the right 
knee.  The physical examination revealed right quadriceps 
atrophy, moderate valgus alignment, range of motion to 
120 degrees, no joint fluid, severe patellar pain and 
crepitation, and normal ligaments.  The veteran stood to 
transfer to the examining table, but otherwise did not walk.  
No X-ray studies were available for review, and the veteran 
declined any additional X-rays.  The examiner diagnosed the 
veteran's complaints of right knee pain as chronic synovitis 
and symptomatic patellar chondromalacia.  Based on the 
veteran's report, he also provided a diagnosis of chronic 
subluxation of the patella.  The examiner found that the 
right knee disability limited the veteran to light work, 
primarily sitting.  He also found that the veteran was not 
permanently disabled due to the knee disorder.  He stated 
that there was no objective evidence of an abnormality that 
would cause knee pain with light activity.

The veteran also underwent a VA psychological evaluation in 
May 1996 for the purpose of determining the degree of right 
knee pain that was psychogenic.  The examining psychiatrist 
examined the veteran for seven hours and reviewed his 
extensive claims file.  During the evaluation the veteran 
reported being very unhappy while in service due to military 
authority.  He was in the process of an administrative 
discharge due to his problems when he injured his knee, and 
thus avoided a general discharge.  Following his separation 
from service he began a long series of contacts with VA 
medical facilities, none of which had been able to relieve 
his symptoms.

In terms of his work history, the psychologist found it 
interesting that the veteran had deliberately maneuvered and 
manipulated a supervisor into getting what he wanted prior to 
re-entering service in 1981.  This supervisor was 
subsequently shot, for which the veteran was charged with 
attempted murder.  After having been cleared of those charges 
he re-entered service.  The psychologist also found it 
interesting that the veteran admired a bar tender working in 
his restaurant who was able to manipulate the amount of 
liquor in drinks without the customer's knowledge.

Following his second period of service he worked primarily as 
a security guard at night, and taught himself computer skills 
during the day.  While working as an expediter for an 
electronics firm he was able to increase his skill at 
"button-pushing and lever-pulling to accomplish his ends."  
He stopped work in late 1992 or early 1993 due to the right 
knee problems, and had been in a wheelchair since then.

He reported having constant, throbbing pain in the right knee 
in the absence of analgesics.  He stated that the pain 
prevented him from being able to concentrate to do computer 
work.  The pain also prevented him from sleeping.  He had 
been using Oxychodone for the previous two years in order to 
sleep.  He also reported having an acute, severe pain 
whenever he put weight on the right leg, which prevented him 
from being able to walk.  He was unwilling to use crutches or 
a walker, and purportedly spent all his time in the 
wheelchair.  He spent his spare time reading, apparently 
without any difficulty concentrating.

He reported having subjective, depressive feelings and low 
energy.  He denied any other symptomatology.  The 
psychologist found that in addition to being a skillful 
player of maneuvers to control or direct others, the veteran 
was an "ardent student" of such behavior in others.  As an 
example, he had apparently deliberately appeared for the 
examination on the wrong day and time.  His speech involved 
many derogatory comments regarding various VA personnel, and 
he accused VA physicians of making deliberate statements to 
prevent him from receiving compensation, which the 
psychologist characterized as low-grade paranoia.  He tended 
to view relationships as competitions in which he intended to 
be master.  He expressed overt intent to strike back at VA, 
including destroying the entire system through harassing 
communications with the components of VA and Congressmen.

The veteran told the psychologist that for the previous year, 
and for several years in the future, he was working on a 
long-term plan to extract a total disability rating from VA.  
He was quite sure that he would eventually be successful in 
getting VA to give in to his demands and pay out a large 
settlement in order to avoid punitive damages.  He stated 
that he had learned to "push buttons and pull levers" to his 
benefit.  He also stated that he was "engaged in a long-term 
and very deliberate campaign to 'put so many turds in the 
faces of top-level VA Administrators that they will 
ultimately pay me to go away'."  His primary affect was one 
of anger at VA.  

As a result of the evaluation and review of the claims file, 
the psychologist found that the veteran experienced a 
substantial quantity of "real" or non-psychogenic right knee 
pain.  He stated that a number of methods of pain control 
were available but had not been utilized.  He also found that 
the veteran had prematurely concluded that he was totally 
disabled and that due to his campaign to achieve a total 
rating he was "trapped in hyperattention and hyperreporting" 
of his symptoms, which added a psychogenic element to his 
pain complaints.  He also found that the veteran's depression 
due to his changed lifestyle contributed to the psychogenic 
element of his pain.  The examiner also provided a diagnosis 
of personality traits with considerable narcissistic 
elements, strong aggressiveness, and mild paranoia.

The VA treatment records show that the veteran was scheduled 
for an appointment in the Prosthetics Clinic in June 1996 
regarding his claim for a clothing allowance, but that he did 
not appear for the appointment.  The physician noted that a 
review of his medical records did not indicate that a 
clothing allowance was medically required.  July and 
September 1996 treatment records disclose that the veteran 
was given Oxychodone, a narcotic, for right knee pain.  He 
also received psychiatric treatment in September 1996 from 
Bryan D. Yates, M.D., for what was assessed as an adjustment 
disorder with occasional depressed mood.  At that time he 
complained of having had right knee pain for the previous 
three years, but was upset because his physicians could find 
nothing wrong with the knee.  The psychiatrist and the 
veteran then discussed increasing the dosage of Elavil, which 
he had been taking for pain control, to alleviate his 
symptoms of depression.

The veteran submitted an additional letter in October 1996, 
in which he stated that he was confined to a wheelchair by 
"medical edict;" that although a controversy continued over 
whether the right leg brace was supposed to be fixed, no 
physician had instructed him to stop using the brace; and 
that his physicians had continued to provide temporary 
disability certifications.  He claimed to have been under 
continuous treatment for the right knee disability since 
1993.  He asserted that he was entitled to a 70 percent 
rating for the right knee disability, an additional 
30 percent rating due to unemployability, special 
compensation, a car adaptation grant, and a permanent and 
total rating.

The veteran was evaluated again in November 1996 to determine 
whether he had reflex sympathetic dystrophy in the right 
knee, which included a computerized tomography (CT) scan.  
The treating physician found that the CT scan revealed 
patellofemoral arthrosis.  The radiologist interpreted the CT 
scan as showing displacement of the patella with flattening 
of the patellar surface, pseudoarthrosis of the patella with 
the distal femur, and degenerative changes with minimal 
changes in the tibiofibular joint.  The physician in the Pain 
Clinic determined in January 1997 that the veteran's symptoms 
were not consistent with reflex sympathetic dystrophy due to 
a negative response to a sympathetic nerve block.  The 
physician strongly recommended that the veteran receive a 
psychiatric evaluation to assess the roles of a personality 
disorder, secondary gain, and other issues in his complaints.

Jane Morrison, M.D., conducted an extensive evaluation in 
February 1997 at the request of the Prosthetics Clinic, which 
included a review of the veteran's medical records and an 
interview with the veteran.  The evaluation was conducted for 
the purpose of determining the medical need, if any, for a 
list of adaptive equipment requested by the veteran, 
including a wheelchair, a left foot gas pedal extension, a 
portable wheelchair ramp, a replacement walker, overhead 
trapezes for the toilet and bed, a shower hose, and a bath 
chair.  The Prosthetics Clinic had denied the veteran's 
request for that equipment, and Dr. Morrison was asked to 
conduct an independent evaluation.

During the evaluation the veteran reported that he expected 
to be confined to a wheelchair for the rest of his life and 
that he fell once a week.  He only used the wheelchair when 
outdoors, and relied on a walker, cane, or no aid when 
ambulating indoors, with toe touch weight bearing on the 
right leg.  He claimed to have full independence in all the 
activities of daily living.  He spent his time in the 
activities of daily living or in writing and calling the 
representatives of various agencies regarding the status of 
services he had requested.  He stated that he was not 
bothered by pain when writing or calling these individuals 
because he was often very angry and his attention was 
diverted from his pain.  He left his apartment three or four 
times a week to run errands.  He consumed a minimum of 
64 ounces of coffee per day, and occasionally binged on 
alcohol to moderate his pain.  He took narcotic pain 
medication multiple times each day and stated that this was 
the only pain management acceptable to him, that he expected 
his need for narcotics to increase, and that he did not care 
if he became addicted.

He reported having increased pain in the knee with any 
motion, including weight-bearing.  He stated that he had been 
told by an orthopedist in 1994 that if his knee hurt when he 
moved it, that he ought not to move it, and he had moved it 
very little since then.  He wore a knee brace with the hinge 
fixed at 60 degrees of flexion, which he claimed to be the 
most comfortable position.  He stated that his physicians had 
asked him to undergo some specific procedures in the previous 
years, including a weight-bearing X-ray, which he refused 
unless "that same clinician will first let me beat him up or 
fracture his kneecap, be casted, splinted, ignored and 
otherwise poorly treated and in severe pain for 15 years--
then I would know that he really understood about my pain."  
He also stated that he would agree to an above the knee 
amputation if the physicians could guarantee full pain 
relief, to which no surgeon had agreed.

Dr. Morrison found that the veteran had never given crutch-
assisted ambulation a fair try.  He denied having performed 
any range of motion or stretching exercises for many years.  
She also found that touch down weight bearing and keeping the 
knee in 60 degrees of flexion could not be done 
simultaneously without contorting the body, which the veteran 
had not demonstrated.  She asked him several times whether he 
would ever need to use the wheelchair inside, which he 
persistently denied, which she found incongruent with his 
request for a wheelchair ramp.

She stated that she had spent considerable time trying to get 
the veteran to identify his personal and system goals.  He 
described his system goal as receiving a 100 percent 
disability rating with back pay, which he estimated to be 
$100,000.00, and new equipment.  In terms of his personal 
goal he indicated that he wanted to achieve maximum function 
and total pain control.  When asked what he would do 
differently if he achieved his personal goals, he stated that 
he would make no changes and would continue exactly what he 
was then doing and that function did not matter to him.  

He demonstrated getting in and out of the wheelchair and 
walking a few steps.  He got in and out of the wheelchair 
with it unlocked, which Dr. Morrison found noteworthy.  He 
stood with touch down weight bearing on the right leg, with 
the knee in 15-30 degrees of flexion.  He stood without a 
cane or walker, and did not indicate the need for such.

Dr. Morrison noted that the veteran had been hostile to the 
staff immediately on arriving at the clinic for the 
evaluation.  Several times he interrupted the ongoing 
conversation to go into great detail on how bad the military 
and VA systems were, and that all military and VA physicians 
were failures and could find no other employment.  He stated 
that he enjoyed causing problems for VA, that for him it was 
"sport," and that he planned on continuing the behavior, no 
matter what.

Dr. Morrison found no medical justification for any of the 
adaptive equipment he had requested.  She stated that the 
items he had requested were normally provided to paraplegics 
or amputees, patients with rheumatoid arthritis in multiple 
joints, or patients with serious neurological impairments, 
but not to patients with degenerative joint disease in one 
knee with or without good range of motion.  She also stated 
that giving him the equipment he requested in order to "get 
him off the system's back" would not accomplish that goal, in 
that he had indicated working the system was "sport."  He had 
not described any functional goal that having the equipment 
would help him achieve, and that an exception to VA policy 
for non-medical reasons could not be supported.  She further 
stated that although the veteran claimed to be confined to a 
wheelchair, there was no medical, surgical, or orthopedic 
reason to cause him to be restricted to a wheelchair.  She 
found that cooperating with his false belief system was not 
in his best interest.

In February 1997 the veteran complained about not getting a 
therapeutic dose of Oxychodone, which according to his 
citation to the Physician's Desk Reference should have been 
twice the dosage he had been given.  He complained of not 
being able to sleep due to leg pain.  His physician, William 
B. Mitchell, M.D., advised him of the conclusion reached by 
his physicians that he had "minimum knee disease but maximum 
psychiatric disease."  The veteran agreed that his depression 
and anger were causing more problems than his knee, but that 
if VA would "come up with $1800.00 per month his problems 
would be much easier to deal with."  Dr. Mitchell agreed to 
arrange a private orthopedic evaluation, but the veteran 
admitted that it would probably not help much.  Dr. Mitchell 
referred the veteran to Dr. Yates for psychiatric treatment, 
but continued his prescription for Oxychodone.

The veteran saw Dr. Yates again in March 1997.  At that time 
he admitted being "fixated" on his quest to receive increased 
compensation benefits.  He spent the entire therapy session 
complaining about his knee and the incompetence of VA 
physicians and how they made his problem worse.  He denied 
having any psychiatric symptoms other than insomnia, for 
which he took medication.

The file contains a copy of a May 1997 newspaper article 
indicating that the veteran had been arrested and charged 
with multiple offenses, including the delivery of a 
controlled substance to a minor.  The charge was based on him 
having given Oxychodone to two underage females.  The article 
also indicates that he had been employed for the previous 
year in providing carriage rides in a city park.

Dr. Mitchell evaluated the veteran's options for pain relief 
in July 1997, and found no diagnostic criteria supporting the 
use of narcotic pain relievers.  He offered the veteran 
acetaminophen, Naprosyn, or ibuprofen.  The veteran claimed 
that none of those drugs had any effect on his pain, and that 
they caused gastrointestinal upset.  He asked that he be 
provided a patellectomy, fusion of the knee, and assistive 
equipment.  An orthopedics conference was conducted in August 
1997, which resulted in the determination that no further 
narcotics would be provided.

The veteran was referred to a private orthopedist for an 
evaluation in October 1997.  John G. Maurer, M.D., noted the 
veteran's history of managing his own medical care through 
the manipulation of various Senators and Congressmen.  The 
veteran asked Dr. Maurer to perform an amputation, and Dr. 
Maurer explained to him the probability that such an 
operation would not alleviate his pain.  Dr. Maurer referred 
him to Mark Greenberg, M.D., a pain specialist, for an 
evaluation.  When seen by Dr. Maurer the veteran was in a 
wheelchair with his right leg in full extension.

The veteran provided testimony before a member of the Board 
in December 1997.  At that time he stated that he was 
requesting a temporary total disability rating for two 
additional months following the August 1993 surgery.  He 
testified that following the August 1993 surgery his right 
knee pain was "outrageous," even though he was taking 
morphine to control the pain.  He also testified that 
following the surgery "they" placed a brace on his leg to 
immobilize it, and referred him to physical therapy.  He 
stated that the physical therapist determined that he was not 
suitable for therapy due to pain.  He also stated that 
although he had been referred to physical therapy several 
times since then, he was never able to perform the exercises 
due to pain.  He further stated that he had worn a fixed 
brace continuously for four years, and that he had not been 
told when it could be removed.  He testified that although 
Dr. Mitchell had given him a prescription for 40 milligrams 
of Oxychodone a day, he had increased the dosage without Dr. 
Mitchell's knowledge and became addicted to the drug.  He had 
since been denied any prescription pain medication.

He also testified that he had lost the use of his right leg 
because it was encased in a fixed brace at 60 degrees, which 
he would probably have to wear for the rest of his life.  He 
stated that he wore the brace at "medical direction," in that 
VA physicians had on three separate occasions required him to 
wear the brace fixed at the 60 degree angle.  When asked, he 
testified that the copy of the September 30, 1993, treatment 
record that he obtained from the VAMC included the annotation 
that the brace was to be fixed at 60 degrees.

He stated that any movement of the knee caused excruciating 
pain, therefore he wore the brace to prevent movement.  He 
could walk for limited distances with a walker, but he was 
unable to bear weight on his right leg and crutches were too 
awkward.  He also testified, however, that he had fallen on 
the walker and destroyed it, and that VA had refused to give 
him another.  He stated that he experienced a constant 
throbbing pain in the knee, and that he had a "lightning 
bolt" of pain from his hip to his ankle with any weight 
bearing.  He drove his vehicle with his left foot due to the 
right knee pain, and having to reach the accelerator with his 
left foot was awkward and dangerous.

He also testified that the in-service knee injury had 
prevented him from pursuing a career in food management, 
which he had performed prior to service, and that he had 
worked in security until February 1993.  All of the jobs he 
had since his separation from service required ambulation, or 
no one would hire him in a wheelchair.  He had to stop work 
in February 1993 due to knee pain and his pursuit of medical 
treatment.  He stated that had a high school education, but 
no college training.  

He further testified that his physicians at the Sepulveda 
VAMC had provided him with total disability statements every 
90 days from the date of the August 1993 surgery until he 
left California in 1996.  His current physician, Dr. 
Mitchell, would not give him such a statement because he did 
not believe him to be totally disabled.

The veteran asserted that he had a psychiatric disorder, 
which had been diagnosed as depression, which he believed was 
caused by the right knee pain.  When asked whether any of his 
physicians had indicated that the psychiatric symptoms were 
due to the service-connected disorder, the veteran replied 
that Dr. Yates had told him that in the absence of the 
service-connected disability his depression would not be as 
severe.  He also stated that Dr. Yates had issued a written 
opinion supporting that conclusion.

Dr. Greenberg conducted an evaluation in November 1997, at 
which time the veteran reported having received narcotics for 
the previous year and a half.  Although his physician 
prescribed 10 milligrams of Oxychodone four times a day, the 
veteran had been hoarding the medication and taking 
40 milligrams four times a day, which gave him some relief.  
Dr. Mitchell had discontinued the Oxychodone in May 1997, and 
he had none since then.  

On examination Dr. Greenberg found that the veteran 
demonstrated significant and profound pain behavior.  He 
walked with a cane, the muscles in the thigh were atrophied, 
and there was a valgus deformity and decreased range of 
motion of the knee.  Motor strength was 4/5 on flexion and 
extension.  Dr. Greenberg assessed the veteran's complaints 
as chronic pain syndrome with a significant behavioral 
component and clinical depression.  He recommended treatment 
with an anti-depressant and a long-acting opioid for pain 
control.  He also recommended psychological testing prior to 
any long-term use of narcotics.  Once the veteran's pain was 
under control, he recommended a course of physical therapy to 
strengthen and stabilize the knee.  In a January [1997] 
report Dr. Greenberg found that the veteran's best chance for 
rehabilitation consisted of an inpatient multidisciplinary 
pain and rehabilitation program.

The veteran underwent the psychological evaluation in 
December 1997.  As a result of that evaluation Eric M. 
Morrell, Ph.D., determined that the veteran's testing was 
positive for a "hysterical profile of an individual showing 
significant 'somatic displacement' by channeling a life-long 
history of emotional hardships into a relatively low-grade 
pain condition."  In addition to the "somatoform diagnosis," 
he found evidence of long-term mild depression.  Dr. Morrell 
recommended against the use of narcotic pain relievers due to 
the psychological factors involved.  The veteran also had 
difficulty maintaining a work relationship due to long-
standing bitterness, anti-social behavior, and anti-
authoritarian tendencies.  The veteran told Dr. Morrell that 
if he would sign a statement indicating that his depression 
was due to the knee pain and that he was totally disabled, 
"the Feds are going to [i.e., pony up] 80K."  Dr. Morrell 
found that this was the veteran's motivation for appearing 
for the evaluation; he wanted funds to re-invest in his horse 
and carriage business, which had gone bankrupt a few months 
before.  

The psychological evaluation resulted in diagnoses of 
dysthymia; to rule out a major depressive disorder, mild; 
pain behavior with psychological factors; and a personality 
disorder not otherwise specified with anti-social, schizoid 
avoidant, and passive-aggressive features.  Dr. Morrell found 
that the results were indicative of a hysterical profile in 
the truest sense, in that the veteran channeled all of his 
life stressors into a somatic complaint, such as knee pain, 
which then became the entire focus of treatment.

A conference of the veteran's multiple treatment providers, 
including Drs. Mitchell and Yates, and VA administrative 
staff was held in February 1998 in order to discuss the 
recommended inpatient pain management treatment.  The 
treatment team noted at that time that an orthopedic work-up 
of the veteran's right knee by the Portland VAMC had been 
negative.  He had been given narcotics by the Roseburg VAMC, 
but had no medication while incarcerated in March 1997, 
without any apparent difficulty.  The narcotics were, 
therefore, discontinued.  The treatment providers noted that 
the only VA inpatient pain treatment program required that 
the veteran be motivated for rehabilitation, and that the 
veteran had indicated that he would undergo the inpatient 
treatment only to avoid being found non-compliant.

In a June 1998 treatment note Dr. Maurer stated that the 
veteran had been placed in a VA pain treatment center, which 
the veteran reported to be a "miserable failure."  The 
veteran inquired about a total knee replacement, which Dr. 
Maurer found to be not advisable because it would also be a 
"miserable failure."  He recommended that the veteran receive 
an in-dwelling narcotic pump.  He also referred the veteran 
to Marshall Bedder, M.D., for implantation of the narcotic 
pump.

An August 1998 hospital summary indicates that the veteran 
was hospitalized in order to determine whether an epidural 
injection of narcotics would alleviate his knee pain.  On 
admission Dr. Mitchell noted that the veteran had refused to 
ambulate, stating that his pain was unbearable with weight 
bearing.  At the time of admittance he wore a brace on the 
right knee that caused only mildly limited motion, but 
provided compression.  He had repeatedly requested a bent-leg 
arthrodesis, which had been denied.  Dr. Mitchell noted that 
the veteran's various psychiatric problems had not been 
addressed, due to his failure to comply with recommended 
treatment.  The veteran was then demanding treatment for the 
pain in and of itself, not the underlying pathology.  

The injection of the narcotic relieved 50 percent of his 
pain, and the physician performing the procedure recommended 
that a permanent epidural catheter be implanted for long-term 
pain management.  Dr. Mitchell, who had referred the veteran 
for the testing, noted that while receiving the narcotic the 
veteran was bearing weight on the right knee, but the veteran 
indicated that he could not become fully ambulatory even with 
the narcotic.  A nursing note discloses that he continued to 
utilize a wheelchair while hospitalized.  Citing the 
inability to maintain a constructive and professional 
approach to the veteran's treatment, Dr. Mitchell then 
withdrew as his primary physician.

In a December 1998 report Dr. Bedder stated that the veteran 
reported a significant improvement in chronic pain with the 
epidural narcotic, but that he also reported that he would 
probably continue to experience acute pain with weight 
bearing.  Dr. Bedder recommended that the veteran undergo 
implantation of a continuous infusion medication pump.

The veteran underwent a substance abuse evaluation in 
February 1999, which his physician required prior to 
implantation of the infusion pump.  Psychological testing at 
that time was indicative of an individual who was depressed, 
worried, and pessimistic; who converted emotional distress to 
physical problems; who did not deal well with anger; and who 
exhibited paranoia.  The psychologist recommended that the 
physician performing the implantation fully inform the 
veteran that use of the pump would not alleviate all of his 
pain, in that a portion of it was psychogenic in nature.  The 
psychologist also recommended that in order to alleviate the 
veteran's insomnia he discontinue the consumption of two 
gallons of coffee a day.

The veteran was examined in February 1999 as the result of 
his request for additional pain medication pending insertion 
of the morphine infusion pump.  At that time the range of 
motion of the right knee was from zero to 90 degrees, with 
crepitation.

A February 1999 emergency room report from Ashland Community 
Hospital indicates that the veteran asked that his right leg 
be amputated due to chronic pain.  On examination the active 
range of motion of the right knee was from zero to 50-
60 degrees of flexion.  There was no evidence of ligament 
laxity.  The veteran was then given additional pain 
medication.

A March 1999 hospital summary from the Providence St. 
Vincent's Medical Center shows that the infusion pump was 
recommended due to difficulties with oral opioids and the use 
of alcohol.  The veteran was found to be a reasonable 
candidate for the implantation of the pump, although the 
findings in support of that conclusion are not shown.  At 
that time the infusion pump was implanted near the spine.

A July 1999 VA treatment note recorded by Ben Prins, M.D., 
the Chief of the Medical Service, discloses that the veteran 
reported that the infusion pump had provided him with the 
best pain relief he had been able to achieve.  He was not 
interested in any general medical assistance, and was only 
interested in keeping the infusion pump filled with morphine.  
On examination Dr. Prins noted that the veteran was in a 
wheelchair "for ease in getting around."  It was obvious that 
he had used the wheelchair for some time.  He also wore a 
very extensive immobilization brace on the right leg that 
extended from the middle of the thigh to the middle of the 
calf, with the knee flexed at approximately 30 degrees.  
There was evidence of general muscle wasting.

Documents in the claims file show that the veteran was 
incarcerated from July 1999 to March 2000 on Federal charges 
stemming from his arranging a tryst with a 
16-year old girl in Kansas whom he had met on the Internet.  
While incarcerated the VAMC in Wichita, Kansas, provided the 
morphine for the implanted infusion pump.

In May 2000 the VA outpatient clinic was having difficulty 
maintaining the infusion pump, and again gave the veteran a 
prescription for Oxychodone.  Later in May 2000 a staff 
physician, Susan K. McKinnon, M.D., noted some problems on 
review of the veteran's records.  Those problems included his 
seeing multiple medical providers; his not wanting any 
general health care from the outpatient clinic, only refill 
of his morphine pump; having been in custody of the United 
States Marshals; his bingeing on alcohol; his disregard for 
the possibility of becoming addicted to narcotics; the 
inadequate documentation of his need for narcotics and the 
affect on his functioning; the availability of alternative 
modes of treatment; the absence of a narcotic contract; and 
the lack of any regular visits to the outpatient clinic, in 
that he did not have a regular physician.  She recommended 
that all of his medical records be reviewed and that he 
undergo a complete orthopedic evaluation.

Additional May 2000 treatment records indicate that the 
private hospital where the outpatient clinic had arranged 
maintenance of the infusion pump refused to maintain the 
treatment because of too many discrepancies in the prescribed 
medication, the available medical records, and the veteran's 
reports.  On discovering that his infusion pump would not be 
filled, the veteran became very abusive and threatening with 
the VA pharmacist.  After a discussion with the Chief of the 
Medical Administrative Service, Dr. McKinnon provided the 
veteran an additional prescription for Oxychodone.  She again 
referenced the concerns previously documented.

In a May 2000 statement the veteran reported that he had 
become addicted to morphine, which had been prescribed for 
the treatment of chronic pain.  He also claimed service 
connection for a left knee disorder, which he claimed to be 
due to the permanent use of a wheelchair.  He stated that if 
VA did not pay his claim, he would sue VA for the unlawful 
denial of benefits and the willful refusal to process his 
claim in a timely manner.  He stated that he was still unable 
to stand, walk, or sleep due to his service-connected 
disabilities.  The Board notes that in a February 1999 rating 
decision the RO had denied entitlement to service connection 
for a left knee disorder, and that decision became final in 
the absence of an appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The treatment records show that in August 2000 the veteran 
continued to complain of chronic right leg pain, and that he 
was in a wheelchair.  He continued to receive medication 
through the morphine pump by a fee basis provider, as well as 
home health services.  He requested a new wheelchair, which 
was ordered.  Examination showed edema in both lower 
extremities, for which compression stockings were provided.  
He refused to attempt to walk or transfer from the 
wheelchair.  He also refused to have any laboratory work 
done.  At the direction of the Chief of the Medical Service 
he was given a new wheelchair.

II.  Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA are potentially applicable to all 
claims pending at the date of enactment of the act.  Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO informed the veteran of the evidence needed to support 
his claim in April 1993, April 1998, July 1998, and May 2000 
written notices.  The RO provided the veteran Statement of 
the Case and Supplemental Statement of the Case in December 
1993, May 1994, September 1994, November 1994, January 1996, 
June 1996, September 1996, June 1997, December 1998, February 
1999, and November 2000.  In those documents the RO informed 
the veteran of the regulatory requirements for entitlement to 
the claimed benefits, and the rationale for not awarding 
benefits.  In the April 1998 remand the Board informed the 
veteran of the conflicts in the available evidence, and the 
evidence required to resolve those conflicts.  The veteran's 
representative has reviewed the claims file, and the RO and 
the VAMCs provided copies of the evidence to the veteran on 
numerous occasions.  The veteran has also submitted ongoing 
correspondence with the RO staff, the VAMC staff, and his 
Congressional representatives regarding the requirements for 
entitlement to the benefits he seeks.  He has expressed 
familiarity with those requirements in his numerous demands 
that the benefits be provided.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

In conjunction with the April 1998 remand the RO asked the 
veteran to identify all medical treatment providers from whom 
he had received treatment for his service-connected right 
knee disorder, and the veteran responded that all treatment 
had been provided by VA, either at multiple VAMCs or by fee 
basis providers.  The RO obtained the VA treatment records 
and the records of treatment from the fee basis providers 
designated by the veteran.  The veteran provided testimony at 
a hearing before the RO Decision Review Officer in February 
1994 and a member of the Board in December 1997, and he has 
submitted numerous statements in support of his appeals.  The 
RO also provided the veteran VA orthopedic and/or psychiatric 
examinations in October 1993, February 1994, August 1994, 
October 1995, and May 1996.  The veteran demanded that he be 
provided independent orthopedic evaluations, and the RO 
afforded him multiple fee basis examinations.  The RO also 
obtained the records pertinent to the veteran's claim for 
Social Security disability benefits and the medical records 
relied upon concerning that claim.  

The Board notes that although the RO provided the veteran a 
VA psychiatric examination to determine the degree to which 
his complaints of pain were due to organic or non-organic 
causes, the examiner was not asked to provide an opinion on 
whether the service-connected right knee disorder had caused 
or aggravated the psychiatric symptoms.  A review of the 
medical evidence of record, however, indicates that the 
veteran has undergone multiple psychological evaluations that 
document the diagnosis and etiology of his psychiatric 
symptoms.  The Board finds, therefore, that an additional 
examination or opinion is not necessary to make a decision on 
the claim for service connection for a psychiatric disorder, 
and that remand of the case to obtain such an examination or 
opinion is not required.

The Board also notes that in the April 1998 remand the Board 
instructed the RO to obtain a medical opinion from Dr. Yates 
regarding the relationship, if any, between the right knee 
disability and the veteran's psychiatric symptoms.  The RO 
requested that opinion from Dr. Yates in April 1998, and 
informed the veteran of the necessity of providing medical 
evidence of a relationship between the two disorders.  
Dr. Yates responded by providing copies of the electronic 
treatment notes, which were of record and which do not 
indicate that the psychiatric symptoms were caused by the 
right knee disorder.  The veteran was notified of that 
response in the December 1998 Statement of the Case, and he 
provided no evidence in rebuttal or any additional evidence 
regarding the etiology of his psychiatric symptoms.  

In the April 1998 remand the Board also instructed the RO to 
determine whether the staff of the VAMC or the veteran 
altered the September 30, 1993, treatment record to show that 
the right knee brace was to be fixed at 60 degrees, as 
claimed by the veteran.  The RO had obtained a copy of the 
referenced medical record directly from the VAMC, which did 
not include the annotation.  The RO referred the issue to the 
VA Office of the Inspector General (OIG) for investigation of 
fraud on the veteran's part, but the OIG decided not to 
investigate the case on the basis that the United States 
Attorney's office was not likely to prosecute such a case.  
The Board finds, therefore, that the RO has substantially 
complied with the remand instructions.  Roberts v. West, 13 
Vet. App. 185 (1999).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

III.  Increased Rating for Degenerative Joint Disease of the 
Right Knee

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Analysis

The evidence indicates that the right knee disability is 
manifested by complaints of pain, lateral subluxation of the 
patella, crepitation, reduced strength, and objectively 
demonstrated range of motion of zero degrees of extension and 
at least 60 degrees of flexion.  Although the veteran has 
claimed that he is confined to a wheelchair or to the use of 
a walker because the right knee gives way with ambulation, 
numerous examinations have failed to reveal any evidence of 
ligament laxity or instability in the knee joint.  For the 
reasons that will be shown below, the Board finds that the 
veteran's assertions of being unable to move or bear weight 
on the right knee due to pain are not credible.  

Degenerative arthritis is to be rated based on limitation of 
motion.  The 30 percent rating currently assigned is the 
maximum schedular rating available for limited flexion of the 
knee.  A disability rating in excess of 30 percent based on 
limitation of extension requires that extension of the knee 
be limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, and 5261.  The medical evidence shows that 
the veteran is able to fully extend the right knee to zero 
degrees of extension.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 30 percent 
based on limitation of motion is not warranted.

Since service connection was established in January 1986, the 
right knee disorder has been rated under Diagnostic Code 5010 
for traumatic arthritis with a parallel citation to 
Diagnostic Code 5257 for subluxation and instability of the 
knee, apparently because the original injury consisted of a 
subluxating or fractured patella.  The 30 percent rating 
currently assigned is the maximum schedular rating available 
for subluxation or instability of the knee.  The Board finds, 
therefore, that entitlement to a disability rating in excess 
of 30 percent based on the criteria in Diagnostic Code 5257 
is not shown.  As explained herein, the probative evidence 
does not support entitlement to a separate compensable rating 
based on recurrent subluxation or lateral instability.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
30 percent rating is currently in effect for the right knee 
disorder under Diagnostic Code 5257.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition to 
limited motion, the medical evidence reflects limited 
strength in the muscles controlling the right knee, with 
atrophy of the muscles in the thigh and calf.  The veteran 
contends that the functional limitations imposed by the right 
knee disability, that being primarily constant and 
debilitating pain, result in the total incapacity of the 
right lower extremity.  Although the 30 percent rating 
currently in effect is the maximum schedular rating available 
based on limitation of flexion of the knee, the Rating 
Schedule provides a maximum 50 percent rating for limitation 
of extension of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  An evaluation of the affects of the additional 
functional limitations is, therefore, required.  But see 
Spencer v. West, 
13 Vet. App. 376 (2000) (analysis of additional functional 
limitations is not required if the veteran has been awarded 
the maximum rating available based on limitation of motion).

The medical evidence shows that since June 1993 the veteran 
has complained of totally incapacitating pain in the right 
knee and that he has confined himself to a wheelchair, a knee 
brace, and the use of a walker.  Although he has asserted on 
numerous occasions that his physicians required him to use 
those devices, the medical evidence indicates that the 
wheelchair was given to him in June 1993 only as a temporary 
measure pending further orthopedic evaluation and the August 
1993 surgery.  Following the surgery in August 1993 he was 
given a knee brace with the hinge fixed at 20 degrees to 
allow touch down weight bearing and crutches, and was 
prescribed physical therapy to restore functioning of the 
right knee.  

The veteran failed to participate in the required physical 
therapy due to what he alleged to be unbearable pain.  On 
many occasions since the August 1993 surgery multiple 
orthopedists have recommended physical therapy as the means 
of restoring his right knee function, with which he has 
refused to comply.  According to the May 1994 letter from the 
VAMC director, the veteran's physicians have told him on 
multiple occasions not to use the wheelchair or the brace, 
but to participate in physical therapy to restore functioning 
of the knee.  

The medical evidence also shows that beginning in April 1993 
the veteran had been given a considerable amount of different 
medications to control pain, none of which, according to his 
reports, had any palliative affect prior to the insertion of 
the morphine infusion pump.  In spite of his insistence on 
being given increased medication for pain control, and the 
use of that medication, he continued to complain of 
debilitating pain that prevented him from ambulating.  Even 
with the constant supply of morphine provided by the infusion 
pump, he continued to confine himself to a wheelchair and to 
encase his right leg in a brace.  He has refused to ambulate 
or to participate in physical therapy.  As predicted by his 
treating orthopedists in reference to his requests for 
additional surgery, the use of narcotics has not resulted in 
any increased functioning of the right knee.

Any ratable functional loss due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  The orthopedist in 
November 1993 found that the veteran's complaints of pain 
were out of proportion to the known pathology, and that the 
knee pain could be due to secondary gain and personality 
problems, as well as patella subluxation, in that the veteran 
was intent on obtaining disability benefits.  He noted that 
the veteran had a history of non-compliance with treatment, 
in that he had stopped using the brace fixed at 20 degrees 
that was provided following the August 1993 surgery.  The 
orthopedic conference in December 1993 resulted in the 
conclusion that at least 50 percent of his pain was 
psychogenic, or of mental origin or causation.  

The orthopedic examiner found in October 1995, based on 
diagnostic and clinical test results, that the veteran's 
complaints of pain were out of proportion to the pathology.  
The examiner attributed his complaints to non-organic 
findings, a psychological overlay, and a probable meniscal 
tear that did not explain his inability to ambulate.  The VA 
examiner in May 1996 stated that there was no objective 
evidence of an abnormality that would cause knee pain with 
light activity, let alone no activity.  The psychologist in 
May 1996 also found that although the veteran experienced a 
substantial quantity of "real" or non-psychogenic right knee 
pain, there was a significant psychogenic element to his pain 
complaints.  The physician in the Pain Clinic strongly 
recommended that the veteran receive a psychiatric evaluation 
to assess the roles of a personality disorder, secondary 
gain, and other issues in his pain complaints.  

Following a review of his medical records and an evaluation, 
Dr. Morrison found in February 1997 that there was no 
medical, surgical, or orthopedic reason to cause him to be 
restricted to a wheelchair.  Dr. Mitchell stated in February 
1997 that the consensus of his medical care providers was 
that he had "minimum knee disease but maximum psychiatric 
disease."  Dr. Greenberg in November 1997 found a significant 
behavioral component to the veteran's complaints of pain, and 
Dr. Morrell found in December 1997 that the veteran's 
complaints pertaining to the right knee were due to 
psychological factors.  The psychologist in February 1999 
determined that use of the morphine infusion pump would not 
alleviate all of the veteran's pain, in that a portion of it 
was psychogenic in nature, and his assessment was 
substantiated by the veteran's refusal to become ambulatory 
following implantation of the pump.  The Board finds, 
therefore, that the veteran's assertion that the right knee 
disability results in totally incapacitating pain is not 
supported by the objective pathology.  

The veteran has on numerous occasions claimed to have worn a 
brace on the right knee fixed at 60 degrees since August 
1993, but in May 1996 he reported having broken the brace six 
months previously and thrown it away.  He apparently went 
without the brace for at least six months.  The evidence also 
indicates that he altered the September 30, 1993, medical 
record that he submitted in support of his contention that 
his physicians had ordered the brace to be fixed at 
60 degrees.  The original medical record had no such 
annotation and his physicians stated that the veteran had 
fixed the brace at 60 degrees.  He has also reported having 
been unemployed since February 1993, but the newspaper 
article regarding his criminal activity shows that he was 
self-employed operating a carriage business.  Numerous 
medical care providers have noted that the veteran's primary 
goal was to obtain an increase in compensation benefits, not 
wellness.  For the reasons shown above the Board finds that, 
in addition to not being supported by adequate pathology, the 
veteran's assertions regarding the severity of the right knee 
functional limitations are not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

The evidence shows that the veteran has established a pattern 
of demanding, threatening, and abusive behavior with the RO 
and VAMC staff.  This behavior has on a number of occasions 
resulted in him receiving treatment or services that his 
physicians had previously found to be against medical advice 
or not in his best interests.  He was also able to obtain a 
constant supply of morphine for what his physicians had 
described as a no more than moderate knee disability.  He 
demanded that he be authorized treatment by private 
orthopedic surgeons, and the treatment was authorized.  When 
he objected to a medical opinion, he was authorized treatment 
from another physician.  He has, in short, learned to "push 
buttons and pull levers" in order to achieve his personal 
goal, which he has defined as obtaining a total disability 
rating from VA.  Given his self-expressed motive and his 
alteration of the September 1993 VA medical record, which was 
submitted by the veteran in order to receive a higher rating, 
the Board finds that his statements and testimony regarding 
the severity of his right knee disability are exaggerated and 
entitled to little or no probative weight.  

In accordance with 38 C.F.R. § 4.14, in determining the 
proper evaluation for the residuals of a service-connected 
injury, manifestations not resulting from the service 
connected injury cannot be considered in determining the 
appropriate rating.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The veteran's perceptions of pain that are due to 
non-organic causes, rather than organic disease, cannot be 
included in determining the rating to be assigned for the 
service-connected right knee disability.

For comparison purposes, the Board notes that the Rating 
Schedule provides a 60 percent disability rating for 
amputation of the leg at the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5164.  The veteran's physicians have 
indicated that 50 percent of his pain is due to non-organic 
causes.  The Board finds, therefore, that in the absence of 
compensable limitation of motion or any demonstrated 
instability of the knee, the functional limitation due to 
pain that is supported by pathology is appropriately 
compensated by the 30 percent disability rating that has been 
assigned pursuant to Diagnostic Codes 5010 and 5257.  The 30 
percent rating represents 50 percent of the disability that 
would result from total incapacitation of the right leg.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the veteran has any instability in the right knee.  The Board 
finds, therefore, that separate ratings are not warranted.

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
knee.  

The veteran has asserted that the purported medical 
requirement of wearing the right knee brace constitutes 
ankylosis of the right knee in 60 degrees of flexion.  
Diagnostic Code 5256 for ankylosis of the knee provides a 60 
percent rating for extremely unfavorable ankylosis with the 
knee in flexion at an angle of 45 degrees or more.  The 
disorder is rated at 50 percent if the knee is ankylosed in 
flexion between 20 and 45 degrees.  A 40 percent rating 
applies if the knee is ankylosed in flexion between 10 and 
20 degrees.  The disorder is rated at 30 percent if ankylosed 
at a favorable angle in full extension, or in slight flexion 
between zero and 10 degrees.  38 C.F.R. § 4.71a.  




As found above, however, the veteran is not medically 
required to utilize the knee brace, and his physicians have 
advised him to stop using the brace and participate in 
physical therapy to restore functioning of the knee.  The 
evidence also shows that the veteran is able to fully extend 
the knee to zero degrees, and that the knee is not ankylosed 
in any position.  The Board finds, therefore, that the 
veteran's assertions are without merit, and that entitlement 
to a higher rating in accordance with Diagnostic Code 5256 is 
not warranted.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the service-connected right 
knee disorder has resulted in any hospitalizations other than 
the limited stay in August 1993.  For the reasons shown above 
the Board also finds that the objective manifestations of the 
service-connected right knee disorder, as opposed to the 
veteran's unsubstantiated subjective complaints, has not 
caused marked interference with employment.  Although the 
veteran claims to be unable to walk due to pain in the right 
knee, the medical evidence shows his refusal to ambulate is 
due to psychological factors, not the service-connected 
disability.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for degenerative joint disease of the right knee.


IV.  Service Connection for a Psychiatric Disorder

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The veteran claims to have a psychiatric disorder that was 
caused by the chronic pain resulting from the service-
connected right knee disability.  The VA treatment records 
and the reports of the VA psychiatric examinations indicate 
that his psychiatric symptoms have been attributed to an 
adjustment disorder with depressed mood; a major depressive 
disorder; dysthymia; pain behavior with psychological 
factors; a hysterical disorder; and somatoform, anti-social, 
schizoid avoidant, and passive-aggressive personality 
disorders.  The Board finds, therefore, that the claim for 
service connection is supported by medical evidence of a 
current diagnosis of disability.  Hickson, 12 Vet. App. 
at 253.

The service medical records indicate that the veteran's 
character and behavioral problems during service were 
assessed as a long-standing passive-aggressive personality 
disorder.  A personality disorder is considered to be a 
congenital or developmental abnormality that is not subject 
to service connection.  Carpenter v. Brown, 8 Vet. App. 240 
(1995); 38 C.F.R. § 3.303(c).  There is no evidence of an 
acquired psychiatric disorder having become manifest during 
service.  The Board finds, therefore, that the evidence does 
not show the incurrence of a psychiatric impairment during 
service.  Hickson, 12 Vet. App. at 253.

In addition, the evidence does not show that a currently 
diagnosed acquired psychiatric disorder, including an 
adjustment disorder with depressed mood, major depression, or 
dysthymia are related to the symptoms demonstrated during 
service, nor does the veteran so claim.  He contends that his 
current psychiatric problems were caused or aggravated by the 
service-connected right knee disability.

As previously stated, the veteran's orthopedists on numerous 
occasions concluded that a significant portion of his 
complaints of pain in the right knee were due to psychogenic, 
or non-organic, causes.  In order to support a finding of 
service connection for the psychiatric disorder, however, the 
evidence must show that the service-connected right knee 
disability aggravated the non-service connected psychiatric 
disorder, not the reverse.  Johnston v. Brown, 10 Vet. App. 
80 (1997).

In February 1994 the veteran's complaints regarding the 
medical care he had received for his right knee disability 
resulted in a diagnosis of an adjustment disorder with 
depressed mood.  The psychiatrist did not find that the 
service-connected disability had caused or aggravated the 
psychiatric symptoms.  In addition, the psychiatrist stated 
that the limited duration of the interview did not allow for 
an assessment of any personality disorder.

The examiner in May 1996 also found that the veteran suffered 
from depression due to his changed lifestyle brought about by 
his confinement to a wheelchair.  As shown elsewhere in this 
decision, however, the medical evidence does not indicate 
that the service-connected disability requires the veteran to 
be confined to a wheelchair.  He has continued to use the 
wheelchair against medical advice, and refuses to participate 
in physical therapy to restore functioning of his right knee.  
The evidence indicates that his decision to continue using 
the wheelchair is a manifestation of his psychiatric 
problems, not the organic right knee disorder.  His service-
connected disability is not, therefore, the cause of his 
depression.

Dr. Yates in September 1996 also found that the veteran had 
an adjustment disorder with depressed mood.  Dr. Yates 
indicated, however, that the psychiatric symptoms were caused 
by the inability of the veteran's physicians to find the 
reason for the claimed incapacity of his right knee, his 
inability to obtain the compensation benefits to which he 
thought he was entitled, and his frustration with what he 
perceived to be the incompetence of the VAMC and RO staffs in 
resolving his various problems.  

As the result of a psychological evaluation, which included 
psychological testing, Dr. Morrell in December 1997 
attributed the veteran's psychiatric symptoms to dysthymia; 
to rule out a major depressive disorder, mild; pain behavior 
with psychological factors; and a personality disorder not 
otherwise specified with anti-social, schizoid avoidant, and 
passive-aggressive features.  Rather than finding that the 
service-connected right knee disorder had caused the 
psychiatric symptoms, Dr. Morrell determined that the 
veteran's right knee complaints were significantly increased 
due to his psychological profile.  The psychological 
evaluation in February 1999 was also indicative of an 
individual who converted emotional distress to physical 
problems.  The examiner did not find that the service-
connected right knee disorder had caused the psychiatric 
symptoms, and indicated that the psychiatric disorder was 
causing a portion of the veteran's perceived pain.  

In other words, the psychological evaluations show that the 
non-service connected psychiatric disorder caused an increase 
in the perceived right knee disability, not the reverse.  The 
Board finds, therefore, that the veteran's psychiatric 
disorder was not due to or the proximate result of, nor was 
it aggravated by, the service-connected right knee 
disability.  For these reasons the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.

V.  Total Disability Rating Based on Individual 
Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

The veteran's only service-connected disability is 
degenerative joint disease of the right knee, which is rated 
as 30 percent disabling.  He does not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a) to warrant 
consideration of a total rating based on unemployability.  In 
addition, although he claims to have been unemployable due to 
his right knee disorder since February 1993, the medical 
records reflect him having been self-employed in a carriage 
business subsequent to February 1993.  The SSA examiner in 
August 1993 found that he would be limited to sedentary 
employment for three to six months following the surgery, but 
did not indicate that he was unemployable.  The VA examiner 
in January 1996 determined that the healed patellar fracture 
did not render the veteran unemployable, and that no 
disability resulted from the knee disorder.  The VA examiner 
in May 1996 found that the veteran was not permanently 
disabled due to the knee disorder.

A preponderance of the credible evidence, particularly the 
above VA and SSA medical opinions, shows that the veteran is 
not totally unemployable due to his service-connected right 
knee disability.  The delay in returning to work following 
the August 1993 surgery was temporary.  In addition, the 
probative medical findings demonstrate that he has 
significant social and industrial impairment due to his non-
service connected psychiatric impairment.  Although the 
veteran has been found to be disabled for Social Security 
benefit purposes due to the right knee disability, the 
documents in the SSA file do not indicate that the etiology 
of the veteran's psychogenic pain complaints had any 
relevance in that determination.  In other words, the finding 
of unemployability was not limited to the organic disability 
related to the right knee.  The SSA determination is not, 
therefore, indicative of total disability based solely on the 
service-connected disability.  The Board finds, therefore, 
that remand of the case for referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular total rating is not warranted.  38 C.F.R. 
§ 4.16(b).

VI.  Temporary Total Disability Rating Beyond September 30, 
1993

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or no surgery but immobilization by cast of one major joint 
or more.  38 C.F.R. § 4.30.

The evidence shows that the veteran underwent surgical 
treatment of the right knee on August 18, 1993.  On discharge 
from the hospital on August 20, 1993, his right knee was 
braced at 20 degrees to allow touch-down weight bearing on 
the right foot in order to prevent stress on the surgical 
site.  He was also given crutches to enable ambulation.  He 
was examined a week following the surgery (August 25, 1993), 
at which time the orthopedist determined that he should 
continue to use the brace fixed at 20 degrees, which would 
also require the use of crutches and preclude regular weight 
bearing, until six weeks following the surgery.  This rough 
estimate of time could indicate the medical need for the 
right knee brace and crutches into October 1993.  The Board 
finds, therefore, that entitlement to an extension of the 
temporary total disability rating to October 31, 1993, is 
warranted.  
The veteran contends that the right knee was immobilized long 
after the August 1993 surgery.  He also submitted multiple 
certifications from the VAMC indicating that he was unable to 
return to work prior to March 19, 1995.  The remaining 
medical evidence shows, however, that his confinement to a 
wheelchair and his use of the right knee brace following the 
six-week rehabilitation period was not medically required, 
and that his failure to resume normal ambulation was due to 
his refusal to participate with physical therapy and the 
somatic manifestations of his psychiatric impairment.  For 
these reasons the Board finds that entitlement to a temporary 
total disability rating subsequent to October 31, 1993, is 
not warranted.

VII.  Special Monthly Compensation

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or both feet.  
38 U.S.C.A. § 1114(k).  Loss of use of a foot will be found 
to exist when no effective function remains, such as the 
properties of balance and propulsion, other than that which 
would be equally well-served by an amputation stump with use 
of a suitable prosthetic device.  For example, complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes including 
trophic and circulatory disturbances, will be taken as loss 
of use of the foot.  38 C.F.R. § 3.350(a)(2).  

The veteran contends that he has lost the use of the right 
lower extremity because he is medically required to use a 
hinged brace with the knee fixed at a 60 degree angle.  As 
found above, the right knee brace is not medically required 
and has been used against medical advice.  The VAMC director 
stated in May 1994 that the veteran had been advised by his 
medical care providers to bear weight on the right leg and 
continue ambulation, that the wheelchair had been provided 
only as a temporary measure, and that having the knee fixed 
at 60 degrees was a non-functional position.  Dr. Morrison 
found in February 1997, based on a review of the medical 
records, that there was no medical, surgical, or orthopedic 
reason to cause the veteran to be restricted to a wheelchair.  

The evidence does not show that no effective function remains 
in the right foot other than that which would be equally 
well-served by an amputation stump with use of a suitable 
prosthetic device.  His medical care providers have on 
multiple occasions refused to perform any additional surgical 
treatment for the right knee, including the amputation, 
fusion, or knee replacement he requested.  These examiners 
have repeatedly recommended physical therapy to restore right 
knee function.  The veteran has failed to comply with the 
recommended treatment.  The probative evidence establishes 
that the veteran has not lost the use of his right lower 
extremity.  The Board finds, therefore, that the criteria for 
special monthly compensation have not been met, and that the 
preponderance of the evidence is against the claim of 
entitlement to such compensation.

VIII.  Assistance in the Purchase of an Automobile and/or 
Special Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to the necessary adaptive equipment will be 
made if the veteran, as the result of a service-connected 
injury or disease, has suffered the loss or permanent loss of 
use of one or both feet.  For entitlement to assistance in 
the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

As determined above, the veteran has not suffered the loss or 
the loss of use of the right foot.  In addition, he does not 
have ankylosis of the right knee.  He contends that he is 
required to wear a brace on the right knee that is fixed in 
60 degrees of flexion, which constitutes ankylosis of the 
right knee.  Again, the medical evidence indicates, however, 
that the brace is not medically required.  It was provided as 
a temporary measure following the August 1993 surgery pending 
the completion of physical therapy and restoration of 
function of the right knee.  The veteran has, however, 
willfully refused to participate in physical therapy and has 
insisted on continuing to utilize the brace against medical 
advice.  For these reasons the Board has determined that the 
preponderance of the evidence is against his claim to 
establish entitlement to assistance in the purchase of an 
automobile or adaptive equipment.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for degenerative joint disease of the right knee 
is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.

A temporary total disability rating in accordance with 
38 C.F.R. § 4.30 is granted through October 31, 1993, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.

The claim of entitlement to special monthly compensation 
based on the loss of use of the right foot is denied.

The claim of entitlement to assistance in the purchase of an 
automobile or other conveyance and special adaptive 
equipment, or adaptive equipment only, based on the loss of 
use of the right foot or ankylosis of the right knee is 
denied.



		
	Richard E. Coppola
	Acting Member, Board of Veterans' Appeals

 

